DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-12 are:
Regarding claims 1-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations a reversible power supply enclosure comprising: a first offset flange formed along a third edge of the base surface for displacing the base component a predetermined distance from a mounting surface; wherein the reversible power supply enclosure further comprises: a closed end component connected to the base component along a fourth edge of the base surface, wherein the closed end component further comprises a second offset flange for displacing the base component the predetermined distance from the mounting surface; and a cover component comprising: a primary surface for enclosing an opening between the first and second side surfaces and the closed end component; a secondary surface, perpendicular to the primary surface, for enclosing the closed end component; and a lip portion substantially surrounding peripheries of the primary and secondary surfaces, thereby enabling the power supply enclosure to be reversibly mounted in either a vertical orientation or a horizontal orientation such that both orientations provide a moisture-resistant power supply enclosure.
Regarding claim 12, the prior art does not teach or fairly suggest in combination with the other claimed limitations a reversible power supply enclosure comprising: a first offset flange formed along a third edge of the base surface for displacing the base component a predetermined distance from a mounting surface; wherein the reversible power supply enclosure further comprises: a closed end component connected to the base component along a fourth edge of the base surface, wherein the closed end component further comprises a second offset flange for displacing the base component the predetermined distance from the mounting surface; a conduit cover connected to the base component substantially proximate to the first offset flange, wherein the conduit cover comprises a plurality of openings for attaching at least one of a conduit, a ground bolt, or a switch; a partition, connected to the base component at a position interior to the conduit cover, for defining an isolated area for high voltage wiring within the base component; and a cover component comprising: a primary surface for enclosing an opening between the first and second side surfaces, the closed end component, and the conduit cover, a secondary surface, perpendicular to the primary surface, for enclosing the closed end component; and a lip portion substantially surrounding peripheries of the primary and secondary surfaces, thereby enabling the power supply enclosure to be reversibly mounted in either a vertical orientation or a horizontal orientation such that both orientations provide a moisture-resistant power supply enclosure.
These limitations are found in claims 1-12, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Korcz et al (US 9,035,175), Herring et al (US 8,901,471), Fernandez (US 8,599,540), Ward (US 8,570,716), Grady (US 6,979,779), Smith (US 6,392,141), Mendoza et al (US 6,279,768), Abroy et al (US 6,179,144), Kinney et al (US 3,927,785) and Bahl (US 10,888,007) disclose an electrical enclosure.


4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

July 2, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848